LAZARD RETIREMENT SERIES, INC. ARTICLES SUPPLEMENTARY LAZARD RETIREMENT SERIES, INC., a Maryland corporation having its principal office in the State of Maryland at 300 East Lombard Street, Baltimore, Maryland (hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: The Corporation is registered as an open-end company under the Investment Company Act of 1940. SECOND: The Board of Directors of the Corporation has increased the number of authorized shares of capital stock of the Corporation by one hundred million (100,000,000) shares of Common Stock, par value one tenth of one cent ($.001) per share with an aggregate par value of one hundred thousand dollars ($100,000.00) to one billion four hundred million (1,400,000,000), shares with an aggregate par value of one million four hundred thousand dollars ($1,400,000.00). THIRD: The additional one hundred million (100,000,000) authorized but unissued shares resulting from the foregoing increase have been classified by the Board of Directors of the Corporation as (1) fifty million (50,000,000) shares of Investor Shares Common Stock of Lazard Retirement Developing Markets Equity Portfolio and (2) fifty million (50,000,000) shares of Service Shares Common Stock of Lazard Retirement Developing Markets Equity Portfolio. FOURTH: The total number of shares of capital stock of all classes that the Corporation has authority to issue, immediately prior to the foregoing increase is one billion three hundred million (1,300,000,000) shares of Common Stock, par value one tenth of one cent ($.001) per share, having an aggregate par value of one million three hundred thousand dollars ($1,300,000), classified as shares of Service Shares Common Stock and Investor Shares Common Stock of each of the following Portfolios (each a “Portfolio”), as follows: Portfolio Shares Authorized Lazard Retirement U.S. Equity Value Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement U.S. Strategic Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement U.S. Small Cap Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement U.S. Small Cap Equity Value Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement U.S. Small Cap Equity Growth Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement Global Equity Income Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement International Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement International Equity Select Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement International Strategic Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement International Small Cap Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement Emerging Markets Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement Capital Allocator Opportunistic Strategies Portfolio Service Shares Common Stock Investor Shares Common Stock TOTAL FIFTH: The total number of shares of capital stock of all classes that the Corporation has authority to issue, as increased, is one billion four hundred million (1,400,000,000) shares of Common Stock, par value one tenth of one cent ($.001) per share, having an aggregate par value of one million four hundred thousand ($1,400,000.00) dollars, classified as shares of Service Shares Common Stock and Investor Shares Common Stock of each of the following Portfolios (each, a “Portfolio”) as follows: 2 Portfolio Shares Authorized Lazard Retirement U.S. Equity Value Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement U.S. Strategic Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement Small Cap Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement U.S. Small Cap Equity Value Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement U.S. Small Cap Equity Growth Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement Global Equity Income Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement International Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement International Equity Select Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement International Strategic Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement International Small Cap Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement Emerging Markets Portfolio Service Shares Common Stock Investor Shares Common Stock 3 Portfolio Shares Authorized Lazard Retirement Developing Markets Equity Portfolio Service Shares Common Stock Investor Shares Common Stock Lazard Retirement Capital Allocator Opportunistic Strategies Portfolio Service Shares Common Stock Investor Shares Common Stock Total SIXTH: The Service Shares Common Stock and Investor Shares Common Stock of each Portfolio of the Corporation as classified and reclassified immediately hereby (and all shares of Service Shares Common Stock and Investor Shares Common Stock, respectively, of any Portfolio issued after these Articles Supplementary become effective regardless of whether such shares are currently unissued or become unissued as a result of the subsequent redemption or repurchase by the Corporation of such shares) shall have the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption as previously set forth in the Charter with respect to any particular Portfolio and otherwise as set forth in Article FIFTH of the Corporation’s Charter and shall be subject to all provisions of the Corporation’s Charter relating to stock of the Corporation generally, and to the following: As more fully set forth hereinafter, the assets and liabilities and the income and expenses of the Service Shares and Investor Shares Common Stock of the Corporation shall be determined separately from each other and, accordingly, the net asset value, dividends and distributions payable to holders, and amounts distributable in the event of liquidation of the Corporation to holders of shares of the Corporation’s stock may vary from class to class.
